



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Aminyar, 2015 ONCA 785

DATE: 20151117

DOCKET: C58232

MacPherson, Tulloch and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ramin Aminyar

Appellant

Monte MacGregor, for the appellant

Michael Fawcett, for the respondent

Heard and released orally: November 16, 2015

On appeal from the conviction entered on October 8, 2013
    by Justice John B. McMahon of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant, Ramin Aminyar, appeals his conviction for aggravated
    assault by McMahon J. of the Superior Court of Justice. The trial judge
    convicted the appellant in a comprehensive oral decision on May 20, 2012.
    Following a fresh evidence application, which the trial judge granted, he
    affirmed the conviction, again with oral reasons, on October 8, 2013.

[2]

The appellant advances a single ground of appeal; he contends that the
    conviction amounts to an unreasonable verdict. In support of this position, the
    appellant submits that the trial judge erred in his treatment of the evidence
    in three respects: (1) he placed too much reliance on the evidence of Bianca
    Prpic, the victim Michael Roses companion on the night in question; (2) he
    disregarded the most significant evidence supporting the appellants innocence
     the expert evidence concerning the victims blood alcohol level at the time
    of the occurrence; and (3) he unjustifiably discredited the evidence of the
    appellant and his two companions.

[3]

We do not accept this submission. On all three points, the appellants
    submissions amount to nothing more than an invitation to this court to re-weigh
    and second guess the evidence carefully and comprehensively reviewed by the
    trial judge. In our view, the trial judges treatment of the evidence of Ms.
    Prpic, Dr. Le, the appellant and his two companions was perfectly reasonable
    and supported the conclusions he reached.

[4]

The appeal is dismissed.

J.C. MacPherson J.A.

M. Tulloch J.A.

G. Pardu J.A.


